             Case 3:21-cv-00801-JCH Document 1 Filed 06/14/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                                    )
                                                    )
 BRUNO CHIMA,
                                                    )
                 Plaintiff,                         )
                                                    )   Civil Action No.
           v.                                       )
                                                    )
 KX TECHNOLOGIES LLC,                               )
                                                    )
                 Defendant.                         )   Removed from Milford Superior
                                                    )   Court, Docket No. AAN-CV21-
                                                        6041679-S



                                   NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, the defendant, KX TECHNOLOGIES

LLC (hereafter, “KXT” or “the Defendant”), hereby gives notice of its removal from the

Superior Court of the State of Connecticut, Judicial District of Ansonia-Milford, to this Court on

the basis of federal question jurisdiction. In support of this Notice of Removal, KXT state as

follows:

                                PROCEDURAL BACKGROUND

        1.      On or about January 29, 2021, the plaintiff, BRUNO CHIMA, commenced this

action by service of process seeking damages.

        2.      The Plaintiff filed a complaint with the Connecticut Superior Court on February

4, 2021 (“Initial Complaint”) under the caption Bruno Chima v. KX Technologies LLC, Superior

Court, Judicial District of Ansonia-Milford, Docket No. AAN-CV21-6041679-S.




{W3319294;2}                                    1
             Case 3:21-cv-00801-JCH Document 1 Filed 06/14/21 Page 2 of 7




        3.      The Initial Complaint was in three counts. The first count was titled

“Discrimination on the Basis of Race and Color.” The second count was titled “Intentional

Infliction of Emotional Distress.” The third count was titled “Negligent Infliction of Emotional

Distress.”

        4.      The Plaintiff was previously employed by KXT as a design engineer. His claims

arise from KXT’s alleged failure to permit him to work remotely. The Plaintiff alleged that KXT

normally permitted white and/or Caucasian employees to work from home, but denied the

Plaintiff permission to work from home because he is a black/African American man.

        5.      Count One of the Initial Complaint purported to state several different causes of

action. The Plaintiff alleged that KXT (1) discriminated against him on the basis of race, (2)

discriminated against him on the basis of color, (3) subjected him to a hostile work environment

on the basis of race, (4) subjected him to a hostile work environment on the basis of color, and

(5) retaliated against him. Each of these causes of action is statutory.

        6.      Under Connecticut’s rules of practice, “[w]hen any claim made in a complaint . . .

is grounded on a statute, the statute shall be specifically identified by its number.” Practice Book

§10-3(a). Plaintiffs are also required to assert individual causes of action in individual counts.

        7.       The Plaintiff failed to identify the statute(s) that he alleged KXT violated in

Count One of the Initial Complaint. Rather, plaintiff only alleged that KXT “owed a duty to the

plaintiff not to harass or discriminate, pursuant to Connecticut General Statutes § 46a-60 et seq.,

§ 46a-58 et seq. and the Connecticut Fair Employment Practices Act” and plaintiff set forth the

procedural history of his claims before the CHRO and EEOC. (See Complaint, dated January

25, 2021, ¶¶ 9, 10; see also Plaintiff’s Objection to Motion for Non Suit ¶ 2, May 10, 2021



{W3319294;2}                                      2
             Case 3:21-cv-00801-JCH Document 1 Filed 06/14/21 Page 3 of 7




(explaining that the paragraph 10 of the complaint is simply a description of what happened at

the administrative proceeding.))

        8.      KXT filed a Request to Revise the Initial Complaint on March 23, 2021, which is

a procedural request to obtain clarity or further detail in an opposing party’s pleading. KXT

requested that the Plaintiff identify the statute(s) that the Plaintiff claims KXT violated and

separate Count One into individual counts based on each alleged statutory violation. KXT’s

Request to Revise was granted by operation of law due to the Plaintiff’s failure to timely object.

        9.      On April 23, 2021, the Plaintiff filed a revised complaint (the “First Revised

Complaint”). The First Revised Complaint was in five counts. Count One was titled

“Discrimination on the Basis of Race and Color.” Count Two was titled “Discrimination on the

Basis of Race and Color and Subjected [sic] the Plaintiff to Hostile Work Environment.” Count

Three was titled “Retaliation by the Defendant.” Counts Four and Five were identical to Counts

Two and Three of the Initial Complaint.

         10.    The First Revised Complaint did not comply with KXT’s Request to Revise. Like

the Initial Complaint, it did not identify the statute(s) plaintiff alleged KXT violated and the

statutory counts continued to contain multiple causes of action in one.

        11.     KXT filed a Motion for Nonsuit due to the Plaintiff’s failure to file a proper

revised pleading.

        12.     On May 7, 2021, the Plaintiff filed another revised complaint (the “Second

Revised Complaint”). The Second Revised Complaint also did not comply with KXT’s Request

to Revise. Among other things, it did not identify the statute(s) allegedly violated.




{W3319294;2}                                      3
           Case 3:21-cv-00801-JCH Document 1 Filed 06/14/21 Page 4 of 7




        13.    On May 21, 2021, the Plaintiff filed another revised complaint (the “Third

Revised Complaint”). The Third Revised Complaint alleges violations of Title VII of the Civil

Rights Acts of 1964, as amended 42 U.S.C. 20003 and the Civil Right Act of 1991 in the Second

and Fourth Counts. This was the first time that the Plaintiff asserted a violation of federal law in

any of his pleadings.

                        JURISDICTION AND BASIS FOR REMOVAL

        14.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

the Plaintiff alleged a violation of federal law in the Third Revised Complaint.

        15.    Pursuant to 28 U.S.C. § 1446(b)(3), “if the case stated by the initial pleading is

not removable, a notice of removal may be filed within thirty days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper

from which it may first be ascertained that the case is one which is or has become removable.”

        16.    This matter was not removable per the Initial Complaint, the First Revised

Complaint, or the Second Revised Complaint. Those pleadings contained no allegations that

KXT violated federal law. In each of these pleadings, the Plaintiff alleged that he filed a charge

of discrimination based upon race and color with the Connecticut Commission on Human Rights

and Opportunities (“CHRO”).

        17.    Further, the Plaintiff alleged that he received a Release of Jurisdiction from the

CHRO in the Initial Complaint, the First Revised Complaint, and the Second Revised Complaint.

This was attached to each of these pleadings. However, the Plaintiff has never alleged that he

obtained a right-to-sue letter from the EEOC, and a copy of any such letter has never been

attached to any pleadings.


{W3319294;2}                                     4
            Case 3:21-cv-00801-JCH Document 1 Filed 06/14/21 Page 5 of 7




        18.     Counsel for the Plaintiff e-mailed a copy of the Third Revised Complaint to

counsel for KXT on May 17, 2021, four days before filing the Third Revised Complaint on May

21, 2021.

        19.     The Third Revised Complaint is the only pleading in this case that alleges

violations of and seeks relief under federal law. Therefore, this case was removable at the

earliest on May 17, 2021.

        19.     For all the foregoing reasons, this Court has jurisdiction over the Plaintiff’s claims

under 28 U.S.C. §1331.

        20.     This Court has supplemental jurisdiction over the remaining six counts brought by

the plaintiff against KXT arising under Connecticut Fair Employment Practices Act and

Connecticut common law because those claims are so related to claims in the action within this

Court’s original jurisdiction that they form part of the same case or controversy. 28 U.S.C. §

1367(a). For example, all of the plaintiff’s claims arise out of his employment with, and

separation from, KXT and include allegations of unfair treatment based on the plaintiff’s race

and/or color.

                       COMPLIANCE WITH REMOVAL STATUTES

        20.     This Notice of Removal is timely because it is being filed within the 30-day

period set forth in 28 U.S.C. § 1446(b), given that the Third Revised Complaint was provided to

KXT on May 17, 2021 and filed with the Connecticut Superior Court, Judicial District of

Ansonia/Milford on May 21, 2021.




{W3319294;2}                                      5
           Case 3:21-cv-00801-JCH Document 1 Filed 06/14/21 Page 6 of 7




        21.     Pursuant to 28 U.S.C. § 1446(a), true and accurate copies of all process,

pleadings, orders, and documents filed and served to date in the Connecticut Superior Court are

attached hereto as Exhibit A.

        22.     Removal is appropriate to this Court because the Connecticut Superior Court,

Judicial District of Ansonia-Milford, is located within the Federal District of Connecticut.

        23.     The undersigned hereby certifies that she will file a true and correct copy of this

Notice of Removal with the Clerk of the Connecticut Superior Court, Judicial District of

Ansonia-Milford, as required by 28 U.S.C. § 1446, and give notice of the same to the Plaintiff.

        23.     The Defendant reserves the right to amend or supplement this Notice of Removal.

In filing this Notice of Removal, the Defendant does not waive any defenses or rights that may

be available in this action.




        DATED: June 14, 2021


                                               The Defendant,

                                               By:    ___/s/ Sarah S. Healey__________
                                                      Sarah S. Healey (ct27952)
                                                      Douglas A. Balko (ct30483)
                                               For:   Carmody Torrance Sandak & Hennessey
                                                      50 Leavenworth Street
                                                      Waterbury, CT 06721-1110
                                                      Tel: (203) 573-1200
                                                      Fax: (203) 575-2600
                                                      shealey@carmodylaw.com
                                                      dbalko@carmodylaw.com
                                                      Its Attorneys




{W3319294;2}                                      6
           Case 3:21-cv-00801-JCH Document 1 Filed 06/14/21 Page 7 of 7




                                       CERTIFICATION

        I hereby certify that a copy of the foregoing Notice of Removal was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by email to all parties by operation of the Court’s electronic filing system or by mail on anyone

unable to accept electronic filing.

Ikechukwu Umeugo, Esq.
Umeugo & Associates, P.C.
620 Boston Post Road
West Haven, CT 06516
Counsel for the Plaintiff



                                                     _/s/ Sarah S. Healey__________
                                                     Sarah S. Healey




{W3319294;2}                                    7
